El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
El apelado Dr. J. T. Ramírez Cuerda ha solicitado que se desestime la apelación interpuesta por la parte deman-dada basándose en que la sentencia apelada fué notificada a las partes en 31 de julio de 1928, por medio del correo, y la apelación fué interpuesta el 4 de septiembre siguiente. A la moción se acompaña certificación del secretario de la Corte de Distrito de Aguadilla, • incluyendo copia del escrito de apelación en el caso, presentado el 4 de septiembre de 1928; y otra certificación del mismo funcionario haciendo constar que en 31 de julio de 1928 el juez de aquella corte archivó la opinión y sentencia en el caso, y que al pie de tal opinión y sentencia hay una diligencia que dice:
“Copia de la anterior opinión y sentencia ha sido enviada por correo en el día de hoy a los abogados de las partes en este caso. Aguadilla, P. R., a 31 de julio de 1928.—Firmado A. Méndez Liciaga, Secretario."
El apelante se opuso a la desestimación alegando que su abogado no fué notificado de la sentencia hasta el día 6 de agosto de 1928, y presentando con su oposición una certificación. del secretario de la Corte de Distrito de Agua-*893dilla, en la que, entre otros extremos, aparece que la notifi-cación de la sentencia al abogado del demandado Yumet se hizo en 6 de agosto de 1928, y la apelación de dicha parte fue presentada el 4 de septiembre del mismo año; y que es costumbre de la secretaría enviar, por cortesía a los abogados de las partes, la copia de la opinión y la sentencia en el caso. Presentó, además, declaraciones juradas que comprueban que la notificación se hizo en la referida fecha.
No aparece la fecha en que por el secretario de la corte se archivara la copia de notificación de sentencia, ni si se ha hecho tal archivo.
El plazo para apelar se cuenta desde que se archiva la copia de la notificación de la resolución apelable; ésta es la ley, y ésta es la constante jurisprudencia de este tribunal.
La nota que indica que. el secretario de la corte ha remitido, o entregado, a las partes la copia de la sentencia, no expresa la notificación formal de ésta, que debe hacerse de acuerdo con la Ley No. 70 de 1911, según ha dicho este tribunal en el caso Delgado v. Márquez, 37 D.P.R. 135, y en el caso Del Rosario v. Allende, 33 D.P.R. 770.
Por lo expuesto se declara sin lugar la moción de desesti-mación.